        Case 8:20-mj-00416-DUTY Document 6 Filed 07/17/20 Page 1 of 2 Page ID #:14



 1

 2

 3                                                                              .1+.1~

4

 5
6

 7
8                                 UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
io     UNITED STATES OF AMERICA,                       Case No.8:2o-MJ-oo4i6-i
11                          Plaintiff,
12                          v.                         ORDER OF DETENTION AFTER
                                                       HEARING
i3     NGOC HONG NGUYEN,
                                                    [Fed. R. Crim. P. 32.i(a)(6); i8 U.S.C.
i4                          Defendant.              § 3143~a)~
i5
i6

17 i         The defendant having been arrested in this District pursuant to a warrant issued
18     by the United States District Court for the Northern District of Texas for alleged
i9     violations of the terms and conditions of his/her supervised release; and
20           The Court having conducted a detention hearing pursuant to Federal Rule of
21     Criminal Procedure 32.i(a)(6) and i8 U.S.C. § 3143(a), hereby finds the following:
22           A. (x) The defendant has not met his/her burden of establishing by clear and
23               convincing evidence that he/she is not likely to flee if released under i8 U.S.C.
24               § 3i42(b)or (c).
25           B. () The defendant has not met his/her burden of establishing by clear and
26               convincing evidence that he/she is not likely to pose a danger to the safety of
27

                                                   1
        Case 8:20-mj-00416-DUTY Document 6 Filed 07/17/20 Page 2 of 2 Page ID #:15




 ~~~            any other person or the community if released under i8 U.S.C. § 3i42(b)or
 ~~~            (c).

3            These findings are based on: nature ofcurrent allegations which includesfailure

4      to appear andfailure to comply with terms ofsupervised release; lack of bail

5      resources; lack ofstable residence and employment.
6            IT THEREFORE IS ORDERED that the defendant be detained pending the

 7 preliminary hearing and/or final revocation proceedings in the charging district.
8

9      Dated:   Z 7
                                                      H ORABLE A UMN D.SPAETH
io                                                    United States Magistrate Judge
ii
12

i3
14

i5
16
17

18

i9
20
21

22

23
24
25
26

27
                                                 ~~
